September      1   2015
  Donovan Dwight Si~ns~


                                                                ~ ~EP ~3 20~ ~
  c/o 9601 SPUR 591 (NOT A DOMOCILE)
  Amarillo, Texas Republic [near 79107-9606]

  To: Vivian Long, Court Clerk
      7th Court of Appeals
                                                                SEVENTH COURT OF APPEALS
      P.O. Box 9540                                                 VIVIAN LONG. CLERK
      Amacillo, TX 79105-9540

  Re: Donovan Dwight Simms~ v. John R. Gonzales
      Case No.: 07 -15-00334-CV

"". Dear Ms. Long;

        Enclosed please find a copy of the appellant's Declaration of Previous
  Filings, certified copy of Appellant's trust fund account'· and Docketing
  Statement to be filed in the above styled and numbered cause.

        Also, there are a few things that need to be advised to this court for
  further reference and corrections.

        This action was first filed in the Justice of the Peace court, Precinct
  3, under Case number 1300i8. Gary Jackson was the Justice in this court. The
  Declaration Related to Previous Filings was filed in this court along with a
  copy of the trust fund account. I am sending this court a copy of that Declara-
  tion Related to Previous Filings dated August 12 2013.

        This action was first appealed in the constitutional county Court at Law
  #2 under Case Number 101846-00-2 and that courts decision is now being appealed
  in this court.

        Lastly, it was noticed in your notice dated September 15, 2015 that a
  copy was delivered to Harold J. Liller at the OFFICE OF ATTORNEY GENERAL. The
  ATTORNEY GENERAL, his OFFICE, nor anyone who works for the ATTORNEY GENERAL
  is neither a party or an attorney to any party in this suit; nor is the Defendant
  an Government Employee or an employee for T.D.c.J. It is stated conspicuously
  in the caption of the Petition "NO THIRD PARTY ALLOWED". Notice should be sent
  to the Defendant (or his counsel).

        Please notify the court of these issues and thank you for your time and
  patience in this matter and so have a pleasent day.
                                                                      Cordially,

                                                            IJeNM)~:,i~
                                                            Donovan Dwight Simms~




  encl. ••
  DDS/VL
                                                                        ~ ~FP ~3 20~ ~
                                In the 3rd Justice Court of
                               Potter County, Texas Republic
Donovan Dwight Simms~                        §

v.                                                §   Civil Action No. : 8 ~~8
                                                                             di COURT OF APPEALS
                                                                             VIVIAN LONG. CLERK
John R. Gonzales                                  §
                       DECLARATION RELATED TO PREVIOUS FILINGS
TO THE HONORABLE JUDGE OF S~ID COURT:
      Comes now the in propria persona Plaintiff Donovan Dwight Simms~, to file
this Declaration Related to Previous Filings, without waivirig-any-_-CSINIB02/CINIB02        TEXAS DEPARTMENT OF CRIMINAL JUSTICE                 09/18/15
B~52/KE-I01557           .       IN_.:FORMA-PAUPERIS DATA                    05:08:08
TO'CJ# :. 0137.5638 SID#: .· 06690793 LOCATION: BILL CLEMENTS      INDIGENT DTE: 06/22/15
~AMEi.SIMMS,DONOVAN DWIGHT·                     BEGINNING PERIOD: 03/01/15
PREVIOUS .TDCJ NUMBERS:
CURRENT BAL:              0.04 TOT HOLD AMT:              0.00 3MTH TOT DEP:          35.00
6MTH DEP:               35.00 6MTH AVG BAL:               0.79 6MTH AVG DEP:           5.83
MONTH HIGHEST BALANCE TOTAL DEPOSITS             MONTH HIGHEST BALANCE TOTAL DEPOSITS
08/15           0.04               0.00          05/15        0.01             0.00
07/15           0.04                0.00         04/15        0.21             0.00
06/15          35.01              35.00          03/15        0.41             0.00
PROCESS DATE       HOLD AMOUNT         HOLD DESCRIPTION




STATE OF TEXAS.COUNTY OF
ON THIS THE      .LX
                DAY OF ..,,
                            16 tfr  &JJC: I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED C PY     MADE""BYME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING     THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT     TDCJ NUMBER:           OR SID NUMBER:
 Donovan Dwight Simms
 c/o 9601 SPUR 591                      ... ::
                                                                                             ·.··\..         ·J~\.g\.1~~RIL.LO          .T)(i'"'.J:?:.l
 BC-:-037 -013756.:B
-Amarillo, •0e~~s 79iC)7-960'ti ·                                                                      ;J~·J..   S ·F F~ ·,;:.r) 1.~~   t=~fi~    1. t.




             LEGAL MAIL                            Vi vi an Long, CouLt cl.erk
                                                      7th Couct of Appeeils
                                                           p.o Box 9540
                                                   Amacillo, TX 79105-9540




                                                          "?':3 :i :::r..:.:::±:s~::::}:::                            jjii iiJI dji li i lliiijjjj j I jjiiii jlji i hH lljjh hli I'll i!Iii IIIli
                                                                                                                                                                                                     '
•--..-............__..........,.:..r......w.,.,..;:.:.~-....:r..';:M.~.st~'